DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, i.e., Claims 1-17 and 19-41 in the reply filed on March 18, 2022 is acknowledged.   In view of Applicant’s arguments, in Pages 8-10, the restriction requirement mailed on January 24, 2022 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






Claim Rejections - 35 USC § 102  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 16, 17, 19, 22, 23, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velidandla (US 7,592,616)
Re Claim 1, Velidandla discloses a method of analyzing a silicon carbide (SiC) wafer comprising: accessing nondestructive data captured from at least a portion of the SiC wafer (i.e., non-invasive data collected, see Fig. 10A and abstract); detecting one or more defects in the nondestructive data (see Fig. 10A); and identifying the one or more defects according to one or more defect categories based on destructive data captured from other SiC wafers (see Figs. 10A and 11 and related text Col. 1, line 62 – Col 2, line 6).  
Re Claim 2, as applied to claim 1 above, Velidandla discloses all the claimed limitations including wherein the nondestructive data comprises one or more data signals that are spatially correlated to one or more positions of the SiC wafer (see Fig.7C and related text Col. 2, lines 34-37).  
Re Claim 3, as applied to claim 1 above, Velidandla discloses all the claimed limitations including capturing the nondestructive data (see Figs. 10A and 11; related text Col. 1, line 62 – Col 2, line 6).  

Re Claim 5, as applied to claim 1 above, Velidandla discloses all the claimed limitations including accessing nondestructive data captured from a plurality of portions of the SiC wafer (see Figs. 7A and related text in Col. 9, line 64 – Col. 10, line 2).  
Re Claim 16, as applied to claim 1 above, Velidandla discloses all the claimed limitations including detecting the absence of one or more defects from the nondestructive data (see Figs. 7A and related text in Col. 9, line 64 – Col. 10, line 2).  
Re Claim 17, Velidandla discloses a system for analyzing defects according to the method of claim 1 (see Figs. 1, 2, 10A and 11 and related text Col. 1, line 62 – Col 2, line 6).  
Re Claim 19, Velidandla discloses a method of analyzing crystalline defects comprising: providing a crystalline wafer that comprises a first face and a second face that opposes the first face; accessing nondestructive data captured from at least a portion of the first face; and 3Attorney Docket No. 1194-430Serial No. 16/750,358 inferring one or more predicted etch features that would be present in destructive data captured from the second face (i.e., top and bottom surfaces the wafer, see Fig. 7A and related text in Col 4, lines 27-44).  
Re Claim 22, as applied to claim 19 above, Velidandla discloses all the claimed limitations including wherein the crystalline wafer comprises a silicon carbide (SiC) wafer (see Figs. 7A-7D and related text in Col. 1, line 62 – Col 2, line 6).  
Re Claim 23, as applied to claim 22 above, Velidandla discloses all the claimed limitations including wherein the first face comprises a silicon face of the SiC wafer and the second face comprises a carbon face of the SiC wafer (i.e., C-face and Si-face is inherent future of SiC wafer [0001] direction).  

Re Claim 27, Velidandla discloses a system for analyzing crystalline defects, the system comprising: an imaging device (see Figs. 1 and 2) configured to capture nondestructive data (i.e., non-invasive) of a crystalline wafer (see 7A and Col. 13, lines 32-36); and a processing device configured to access the nondestructive data (see Abstract and Fig. 10A), detect one or more defects in the nondestructive data (see Fig. 10A), and identify the one or more defects in the crystalline wafer 4Attorney Docket No. 1194-430Serial No. 16/750,358 according to one or more defect categories based on destructive data captured from other crystalline wafers (see Figs. 10A and 11 and related text Col. 1, line 62 – Col 2, line 6).  
Re Claim 30, as applied to claim 27 above, Velidandla discloses all the claimed limitations including wherein the one or more defect categories include one or more of dislocations, hexagonal voids, and stacking faults for silicon carbide (see Figs. 10A and 11 and related text Col. 1, line 62 – Col 2, line 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 13-15, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velidandla (US 7,592,616).    
Re Claims 6-8, as applied to claim 5 above, Velidandla discloses all the claimed limitations including detecting and identifying one or more defects in the nondestructive data at predetermined time.  
Furthermore, the required claimed time to identify the defects is within the scope of Velidandla disclosure and such fast time range can be achieved by using commercially available computer and software.  
Re Claims 13, 14 and 31, as applied to claims 1 and 30 respectively above, Velidandla discloses all the claimed limitations including wherein the one or more defect categories include one or more of dislocations. 
Furthermore, the claimed dislocations such as hexagonal voids, stacking faults, threading dislocations, threading edge dislocations, basal plane dislocations, threading screw dislocations, screw dislocations and super screw dislocations are well-known dislocations in SiC wafer.
With regard dislocations such as hexagonal voids, stacking faults, threading dislocations, threading edge dislocations, basal plane dislocations, threading screw dislocations, screw dislocations and super screw dislocations, Examiner takes an Official notice because it is well-known in the art because this are known SiC wafer dislocations. See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942). See In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970).
 Re Claims 15 and 26, as applied to claims 1 and 19 respectively above, Velidandla discloses all the claimed limitations including SiC wafer. 
Furthermore, 4H SiC wafer is one of widely used SiC type wafer.  
With regard the wafer being 4H SiC wafer, Examiner takes an Official notice because it is well-known in the art because is known type of SiC. See In re Malcolm, 129 F.2d 529, 54 USPQ 235 (CCPA 1942). See In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970).
Claim(s) 4, 29 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velidandla (US 7,592,616) in view of SEKI et al. (US 2015/0168311). 
Re Claims 4 and 29, as applied to claims 3 and 27 respectively above, Velidandla discloses all the claimed limitations. However, Velidandla does not disclose wherein said capturing the nondestructive data comprises photoluminescence microscopy.   
	SEKI et al. disclose method of detecting defect and classifying defect of silicon carbide (SiC) substrate (see Paragraph [0003]) using photoluminescence microscopy (see Abstract and Figs. 1-4) in order to compare the shape of defect using defect address information and classifying the defect based on the data (see Paragraph [0014]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Velidandla reference with photoluminescence microscopy as taught by SEKI et al.  in order to compare the shape of defect using defect address information and classifying the defect based on the data.
Re Claim 33, Velidandla discloses a method of analyzing a silicon carbide (SiC) wafer comprising that comprises a silicon face and a carbon face (i.e., (i.e., C-face and Si-face is inherent future of SiC wafer [0001] direction) accessing nondestructive data captured from at least a portion of the SiC wafer (i.e., non-invasive data collected, see Fig. 10A and abstract); detecting one or more defects in the nondestructive data (see Fig. 10A); and identifying the one or more defects according to one or more defect categories based on destructive data captured from other SiC wafers; and ; and identifying the presence or the absence of one or more dislocations in the one or more defects (see Figs. 10A and 11 and related text Col. 1, line 62 – Col 2, line 6).  
However, Velidandla does not disclose wherein said capturing the nondestructive data comprises photoluminescence microscopy.   
	SEKI et al. disclose method of detecting defect and classifying defect of silicon carbide (SiC) substrate (see Paragraph [0003]) using photoluminescence microscopy (see Abstract and Figs. 1-4) in order to compare the shape of defect using defect address information and classifying the defect based on the data (see Paragraph [0014]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Velidandla reference with photoluminescence microscopy as taught by SEKI et al.  in order to compare the shape of defect using defect address information and classifying the defect based on the data.
Re Claim 34, as applied to claim 33 above, Velidandla and SEKI et al.  in combination disclose all the claimed limitations including wherein the photoluminescence data comprises one or more data signals that are spatially correlated to one or more positions of the SiC wafer.  
Re Claim 35 as applied to claim 33 above, Velidandla and SEKI et al.  in combination disclose all the claimed limitations including capturing the photoluminescence data.  
Claim(s) 9-12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velidandla (US 7,592,616) in view of Chang et al. (US 2016/0163035).
Re Claims 9 and 28, as applied to claims 1 and 27 respectively above, Velidandla discloses all the claimed limitations including wherein said detecting the one or more defects and identifying the one or more defects. 
However, Velidandla does not disclose supplying the nondestructive data to a deep neural network.
Chang et al. disclose system and method of defect identification and classification of semiconductor wafer that using a deep a deep neural network to in order to classify and determine defect classification based on defect map data (see Abstract, Paragraphs [0009] – [0011]; Paragraph [0029]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Velidandla reference with supplying the nondestructive data to a deep neural network as taught by Chang et al. in order to classify and determine defect classification based on defect map data.
Re Claim 10, as applied to claim 9 above, Velidandla and Chang et al. in combination discloses all the claimed limitations including wherein the deep neural network is trained by defect maps of the destructive data captured from the other SiC wafers.  
Re Claim 11, as applied to claim 10 above, Velidandla and Chang et al. in combination discloses all the claimed limitations including wherein the destructive data is captured from etched surfaces of the other SiC wafers.  
Re Claim 12, as applied to claim 10 above, Velidandla and Chang et al. in combination discloses all the claimed limitations including wherein the defect maps are formed by comparing the destructive data to nondestructive data of the other SiC wafers.  
Allowable Subject Matter
Claims 18, 20, 21, 24, 25, 32, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-44 are allowed over prior of record. 
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “etching one or more surfaces of the SiC wafer to delineate etch defects; correlating the delineated etch defects with the nondestructive data to form a defect map identifying one or more defects in the nondestructive data according to one or more defect categories based on the delineated etch defects; coupling the defect map to train a deep neural network; and accessing nondestructive data of other SiC wafers with the deep neural network to detect and identify one or more defects in the nondestructive data of the other SiC wafers according to the one or more defect categories,” as recited in claim 38, and “forming one or more epitaxial layers on the SiC wafer; determining one or more characteristics of the one or more epitaxial layers; correlating the one or more characteristics with the nondestructive data to form a characteristic map; coupling the characteristic map to train a deep neural network; and accessing nondestructive data of other SIC wafers with the deep neural network to infer one or more characteristics of one or more epitaxial layers that would be formed on the other SiC wafers,” as recited in claim 42 respectively. 
Claims 39-41, 43 and 44 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure SEKI et al. (US 2011/0242312) and Spencer et al. (US 2008/0203399) also disclose similar inventive subject matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 17, 2022